Citation Nr: 1023634	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  03-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility for Dependent's Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Barbara J. Cook


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from November 1958 through 
July 1968.  He died in January 2001 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's claims of 
service connection for the cause of the Veteran's death and 
entitlement to DEA benefits.

In June 2004, the appellant testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the hearing transcript is associated with the claims file.

The case was initially before the Board in January 2005, at 
which time, the Board remanded the matter back to the RO for 
additional development.  After completion of the requested 
development, the case was returned to the Board for appellate 
review.  The Board issued a decision denying the appellant's 
claim in March 2007.  The appellant appealed the Board's 
March 2007 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).

While her claims were pending at the CAVC, the appellant's 
representative and the VA Office of General Counsel filed a 
Joint Motion in February 2008 requesting that the CAVC vacate 
the Board's decision and remand the case to the Board for 
further development and readjudication.  In a February 2008 
Order, the CAVC granted the Joint Motion and the case was 
returned to the Board.

The Board again remanded the claim in April 2008 for further 
development and consideration.   

In June 2010, the appellant submitted additional evidence, 
and waived agency of original jurisdiction consideration of 
that evidence.  


FINDINGS OF FACT

1.  The Veteran died in January 2001, at the age of 60, and 
the immediate cause of his death was cerebral infarction; 
with diabetes, congestive heart failure, and coronary artery 
disease listed as conditions leading to the immediate cause 
of death.

2.  At the time of the Veteran's death, service connection 
was in effect for chronic allergic rhinosinusitis.

3.  The competent evidence of record is in equipoise 
regarding whether the Veteran's contributing causes of death, 
diabetes, congestive heart failure, and coronary artery 
disease, were attributable to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1112, 1113, 1137, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2009).

2.  The criteria for entitlement to basic eligibility for 
DEA, pursuant to 38 U.S.C.A. Chapter 35, are met.  38 U.S.C.A 
Chapter 35 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 
21.3021 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of the Veteran's Death

The appellant contends that service connection for the cause 
of the Veteran's death is warranted.  She asserts that 
diabetes mellitus and hypertension, which contributed to the 
Veteran's death, began during service.  

The Veteran's service treatment records are negative for a 
diagnosis of diabetes mellitus or hypertension.  The Veteran 
was treated for obesity.  In June and December 1965, prior to 
leaving service, the veteran's blood sugar was tested.  In 
June 1965, the 2-hour post-prandial blood sugar after 100 
grams of glucose was 123 which, according to a VA physician, 
was normal.  The Veteran was seen again in December 1965 and 
a history of sugar in the urine was noted; however, the 
physician specifically ruled out diabetes mellitus.  The 
Veteran's July 1968 separation examination was negative as to 
any indication of diabetes, high blood pressure, or any 
coronary disease.  His blood pressure (sitting) was listed as 
130/80 in the separation examination report.

The record contains a March 1967 statement from the 
Interagency Board of U.S. Civil Service Examiners for North 
Alabama noting that the Veteran's eligibility for a job as a 
food service worker was cancelled because of hypertension.  
There is no indication as to what medical records, if any, 
the Interagency Board of Civil Service Examiners relied upon 
in making the determination that the Veteran had hypertension 
in 1967.  A September 1968 VA examination report notes a 
history of hypertension, but reports blood pressure sitting 
as 140/90, standing as 130/90, and sitting after exercise as 
135/90.

The first diagnoses, contained in the record, of diabetes 
mellitus was in 1973, and of hypertension was 1974.  The 
Veteran always maintained, during his lifetime, that his 
diabetes and hypertension began during service.  He filed 
multiple service connection claims, during his lifetime, for 
hypertension and diabetes mellitus.  

The Veteran died in January 2001, at the age of 60, and the 
immediate cause of his death was cerebral infarction; with 
diabetes, congestive heart failure, and coronary artery 
disease listed as conditions leading to the immediate cause.  
Service connection was in effect at the time of his death for 
chronic allergic rhinosinusitis.

In July 2004, a VA medical examiner rendered an opinion 
regarding the Veteran's cause of death.  Based upon a review 
of the record, the examiner concluded that the cause of death 
was a cerebrovascular accident secondary to diabetes with 
multiple complications from diabetes as contributing factors.  
The examiner noted the normal blood pressure readings during 
service with a 1977 episode that was very high, but later 
controlled by medication.  The examiner also reported on the 
normal blood sugar readings during service with treatment for 
diabetes beginning in 1972, several years following service.  
Based upon the medical evidence of record, the examiner 
stated that the Veteran had neither diabetes nor hypertension 
during service and, as such, his death was not service 
related.

A VA independent medical opinion was obtained in December 
2008.  The physician stated that the Veteran's weight 
fluctuated between 215 to 282 pounds in service, and his 
obesity was successfully treated in service.  His weight was 
persistently greater than 300 pounds after service.  His 
post-service weight predisposed him to diabetes.  Therefore, 
the physician concluded that the Veteran did not have 
hypertension or diabetes in service.  

In June 2010, the appellant submitted the independent medical 
opinion of David C. Randolph, M.D., M.P.H.  The private 
physician noted that the Veteran weighed as much as 282 
pounds in service, he had an abnormal blood sugar test, and 
several post-service medical histories note that the Veteran 
had high blood pressure diagnosed as early as 1965.  He 
opined that symptoms of diabetes and hypertension first 
appeared in service and that these disabilities ultimately 
caused or contributed to his diabetes and coronary artery 
disease which led to the cerebral infarction which caused the 
Veteran's death.  

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including diabetes and 
cardiovascular disease, if they are shown to be manifest to a 
degree of 10 percent or more within one year following the 
veteran's separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  38 C.F.R. § 
3.312(c)(4).  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  It would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

There is no indication or allegation that the Veteran's only 
service-connected disability, rhinosinusitis, was the cause 
of death.  As indicated above, the Veteran died from a 
cerebral infarction secondary to diabetes, congestive heart 
failure, and coronary artery disease.  Therefore, for the 
appellant to prevail on her claim, competent evidence must 
show that diabetes mellitus and/or a cardiovascular disease 
began in service or became manifest to a degree of 10 percent 
or more within one year of the Veteran's separation from 
service.  

There are contrary medical opinions regarding whether 
diabetes and hypertension, which led to his cardiovascular 
disease and eventual death, are related to service.  All the 
opinions of record are predicated on an accurate medical 
history and supported by a complete rationale which included 
citation to specific evidence in the record.   There is no 
basis to conclude that any one of them has more probative 
value than the others.  Affording the appellant the benefit 
of the doubt, service connection for the cause of the 
Veteran's death is warranted.

II.  DEA

DEA allowance may be paid to a surviving spouse or child of a 
veteran who was discharged from service under conditions 
other than dishonorable and died of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 
21.3021.

The Veteran received an honorable discharge from active 
military service, and it has now been established that he 
died as a result of a service-connected disability.  
Accordingly, basic eligibility for DEA is warranted.



III.  Duties to Notify and Assist

The Board is granting service connection for a the cause of 
the Veteran's death and basic eligibility for DEA, and this 
is the greatest benefit the appellant can receive under the 
circumstances.  Any failure to notify or assist her is 
inconsequential and, therefore, at most, no more than 
harmless error.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Basic eligibility for DEA pursuant to 38 U.S.C.A. Chapter 35 
is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


